Title: To George Washington from Major General Horatio Gates, 25 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Hartford 25th October 1778:
          
          Yesterday poors, & the Late Learneds Brigades, arrived, & incamped in the Neighbourhood of this Town; & tomorrow, Pattersons will Join them; I have received no intelligence of any kind, from any Quarter, since that contain’d in Your Excellencys Lre: of the 21st Instant; Colonel pickering came here last Night, & this morning wrote the inclosed Letter to Your Excellency. Your Commands thereupon shall be immediately Comply’d with—I am Sir Your most Obedt Servant
          
            Horatio Gates
          
        